Citation Nr: 0110859	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for tinnitus prior to 
June 10, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active service from September 1990 to August 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A rating decision dated April 1999 granted service 
connection for tinnitus with a noncompensable evaluation, 
effective November 23, 1998.

3.  Effective June 10, 1999, VA rating criteria for 
evaluating tinnitus were revised, allowing for a 10 percent 
evaluation for recurrent tinnitus.

4.  A rating decision dated September 1999 assigned a 10 
percent disability evaluation for tinnitus, effective date of 
June 10, 1999.

5.  Prior to June 10, 1999 the veteran's tinnitus was not 
reported to be persistent.


CONCLUSION OF LAW

The requirements for an effective date prior to June 10, 1999 
for a compensable evaluation for tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.114, 
3.400, 4.87, Diagnostic Code 6260 (1998 & 1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's April 1999 
rating decision granting service connection for tinnitus and 
assigning a noncompensable disability evaluation is 
incorrect.  More specifically, the veteran argues that the 
September 1999 rating decision which assigned an effective 
date of June 10, 1999 is incorrect because he was entitled to 
a 10 percent disability evaluation for tinnitus at the time 
of his initial disability evaluation.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained and the veteran has been afforded a VA 
examination.  In addition, the Statement of the Case, issued 
during the pendency of the appeal, provided the veteran and 
his representative notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  As such, the Board finds that this case is 
ready for appellate review.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  When a claimant is granted 
benefits based on liberalizing legislation, the effective 
date of the award is based on the facts found, but not 
earlier than the effective date of the liberalizing law.  If 
the claim is reviewed at the request of the claimant more 
than one year after the effective date of the liberalizing 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of the receipt of such request.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Historically, the veteran's claim for service connection for 
tinnitus was received in November 1998.  In an April 1999 
rating decision the RO granted the veteran's claim of 
entitlement to service connection for tinnitus, and assigned 
a noncompensable evaluation from November 23, 1998.  A 
noncompensable disability evaluation was assigned because the 
regulations in effect at that time required evidence of 
"persistent" tinnitus for assignment of a 10 percent 
evaluation."  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998).  The evidence considered by the RO in granting 
service connection included service medical records and a 
January 1999 VA examination.  

Service medical records showed that the veteran complained of 
occasional tinnitus during service.  At the January 1999 VA 
examination, the veteran reported periodic bilateral tinnitus 
for approximately six years.  The veteran also stated that 
the tinnitus is high-pitched and bothersome.  The veteran's 
tinnitus questionnaire indicated that his tinnitus varied as 
to frequency of occurrence and length, occurring "on and off 
constantly" and "lasting 15 to 20 minutes or sometimes an 
hour."  The VA examiner noted that the veteran's hearing was 
within normal limits bilaterally through 4000 Hz, and stated 
that the veteran's tinnitus was consistent with the veteran's 
history of noise exposure.  

On September 8, 1999, the RO increased the veteran's tinnitus 
evaluation to 10 percent, effective June 10, 1999.  The RO 
based the increased evaluation on new regulations permitting 
a compensable evaluation for "recurrent" tinnitus.  The new 
regulation had an effective date of June 10, 1999.  In 
September 1999, the RO received the veteran's Notice of 
Disagreement in which he indicated that he disagreed with the 
RO's decision to assign a noncompensable evaluation prior to 
June 10, 1999.  The veteran stated that he felt he was 
entitled to a 10 percent disability evaluation on the basis 
of persistent tinnitus, as his tinnitus occurs "on and off 
on a constant basis, lasting from 15-20 minutes and sometimes 
an hour or more." 

In this case, the Board finds that the effective date of June 
10, 1999 for a compensable evaluation for tinnitus is correct 
since this is the effective date of the liberalizing change 
in the rating schedule which provide the basis for the 10 
percent evaluation for the veteran's tinnitus.  While the 
veteran's claim was filed before the change in the rating 
schedule, the effective date cannot be earlier than the 
effective date of the change in the law.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  In order to be entitled to a 
10 percent evaluation prior to June 10, 1999 the veteran 
would have had to meet the criteria then in effect for such 
an evaluation.  The criteria in effect prior to June 10, 1999 
required "persistent" tinnitus for a compensable evaluation 
and the Board notes that there is no evidence of record 
showing "persistent" tinnitus which would allow for a 
compensable evaluation prior to the June 1999 change in the 
rating schedule.  In fact, in the veteran's September 1999 
Notice of Disagreement he continues to report that he 
experiences recurrent, rather than persistent tinnitus.  

Simply put, were it not for the change of the rating schedule 
effective June 10, 1999 it appears that the veteran's 
tinnitus would have continued to have warranted a 
noncompensable evaluation.  Thus, the Board finds that the 
requirements for an earlier effective date for a 10 percent 
disability evaluation for tinnitus have not been met.  As 
such, the preponderance of the evidence is against the 
veteran's claim and the claim must be denied.


ORDER

A compensable evaluation for tinnitus prior to June 10, 1999 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

